


EXHIBIT 10.1




LANDSTAR SYSTEM, INC.

DIRECTORS STOCK COMPENSATION PLAN




ARTICLE I

PURPOSE




The purposes of the Plan are to enable the Company to attract, retain and
motivate the best-qualified directors and to enhance a long-term mutuality of
interest between the directors and stockholders of the Company by providing
Eligible Directors with compensation in the form of shares of Common Stock.




ARTICLE II

DEFINITIONS




2.1  Definitions.  Whenever used herein, the following terms shall have the
respective meanings set forth below:




(a) "Board" means the Board of Directors of the Company




(b) "Common Stock" means the common stock, par value $0.01 per share, of the
Company.




(c) "Company" means Landstar System, Inc., a Delaware corporation, and any
successor thereto.




(d) "Eligible Director" means a director of the Company who is neither an
officer nor an employee of the Company or any of its subsidiaries.




(e) "Plan" means this Landstar System, Inc. Directors Stock Compensation Plan,
as the same may be amended from time to time.




(f) "Share" means one share of Common Stock.




(g) "Share Award" means an award of 1,500 Shares.




2.2  Gender and Number.  Except when otherwise indicated by the context, words
in the masculine gender shall include the feminine gender, the singular shall
include the plural, and the plural shall include the singular.




ARTICLE III

ADMINISTRATION




 3.1  Rules, Interpretation and Determination.  The Plan shall be administered
by the Board. The Board shall have full authority to interpret and administer
the Plan, to establish, amend and rescind rules for carrying out the Plan, and
to take all other actions that it deems necessary or advisable for administering
the Plan. Any authority exercised by the Board under the Plan and any
determination or interpretation made by the Board in respect of the Plan shall
be exercised or made by it in its sole discretion, and all determinations,
interpretations or other actions made or taken by the Board pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all persons.




3.2  Delegation by the Board.  All the powers, duties and responsibilities of
the Board specified in the Plan may, to the full extent permitted by applicable
law, be exercised and performed by a committee of the Board to the extent
authorized by the Board to exercise and perform such powers, duties and
responsibilities. Any authority duly exercised by such committee and any
determination or interpretation made by such committee in the exercise of such
authority shall be exercised or made in its discretion and shall be final,
binding and conclusive for all purposes and upon all persons.




3.3  Agents and Indemnification.  The Board or any committee thereof may employ
such legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan, and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant or
agent. No member or former member of the Board or any committee thereof shall be
liable for any action or determination made in good faith with respect to the
Plan. To the maximum extent permitted by applicable law and the Company's
Certificate of Incorporation and Bylaws, each member or former member of the
Board or any committee thereof shall be indemnified and held harmless by the
Company against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim with the approval of the
Company) arising out of any act or omission to act in connection with the Plan,
unless arising out of such person's own fraud or bad faith. Such indemnification
shall be in addition to any rights of indemnification the person may have as a
director, officer or employee or under the Certificate of Incorporation of the
Company or the Bylaws of the Company.




ARTICLE IV

COMPENSATION




4.1  Compensation.  Each Eligible Director shall be entitled to compensation for
his or her participation on the Board. Compensation pursuant to the Plan shall
be fixed at one Share Award. Subject to Article VII, the Board may adjust the
time of payment and amount of any compensation from time to time.




4.2  Commencement of Service Between Annual Meetings.  In the event that an
Eligible Director commences service to the Board on a date during the term of
the Plan that is between annual meetings of the stockholders of the Company
(each, an "Annual Meeting"), such Eligible Director shall be entitled to receive
a pro rata portion of one Share Award, based on the number of days until the
expiration of his term as a director of the Company. The Eligible Director shall
receive this pro rata payment as soon as reasonably practicable following his
commencement of services.




ARTICLE V

SHARE AWARDS




5.1  Share Awards.  Subject to Article IV, on the first business day after each
Annual Meeting occurring during the term of the Plan in which an Eligible
Director is elected or re-elected to the Board, such Eligible Director shall
automatically be granted one Share Award.




5.2  Restrictions on Disposition of Shares.  For the three-year period following
the award of Shares to an Eligible Director, neither such Eligible Director nor
any of such Eligible Director's heirs or representatives shall sell, assign,
transfer, pledge or otherwise directly or indirectly dispose of or encumber any
such Shares to or with any other person, firm or corporation (including, without
limitation, transfers to any other holder of the Company's capital stock,
dispositions by gift, by will, by a corporation as a distribution in liquidation
and by operation of law, other than a transfer of such Shares by operation of
law to the estate of the Eligible Director upon the death of the Eligible
Director, provided that such estate shall be bound by all provisions of the
Plan). Notwithstanding the foregoing, the restrictions on the transfer of such
Shares under this Section 5.2 shall automatically lapse (and the legend referred
to in Section 5.3 shall be removed) upon the termination of such Eligible
Director's service as a director of the Company.




5.3  Issuance of Stock Certificates; Legends.  Upon the issuance of Shares
pursuant to this Plan, a certificate or certificates for the Shares shall be
issued by the Company in the name of the person or persons receiving such Shares
and be delivered to or upon the order of such person or persons. Certificates
for Shares issued hereunder shall bear such legend or legends as the Board, in
its discretion, determines to be necessary or appropriate to prevent a violation
of, or to perfect an exemption from, the registration requirements of the
Securities Act of 1933, as amended, or to implement the provisions of the Plan
or any agreements between the Company and the Eligible Director with respect to
such Shares including, without limitation, a legend reflecting the restrictions
on the transfer of such Shares under Section 5.2, which will include, without
limitation, the following language:







"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS (INCLUDING TRANSFER RESTRICTIONS) CONTAINED IN THE LANDSTAR SYSTEM,
INC. DIRECTORS STOCK COMPENSATION PLAN AND NEITHER THIS CERTIFICATE NOR THE
SHARES REPRESENTED BY IT ARE ASSIGNABLE OROTHERWISE TRANSFERABLE EXCEPT IN
ACCORDANCE WITH SUCH PLAN, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY."







5.4  Securities Law Matters.  The Board, in its discretion, may require an
Eligible Director to make such representations and furnish such information, as
it may consider appropriate in connection with the issuance of Common Stock in
compliance with applicable laws, rules, and regulations.




ARTICLE VI

SHARES SUBJECT TO PLAN




6.1  Shares Available.  Subject to the provisions of Section 6.2, the maximum
number of Shares that may be issued under this Plan may not exceed 50,000 in the
aggregate.




6.2  Adjustment in Capitalization.  The number of Shares that are eligible for
grant or available for issuance under this Plan may be adjusted by the Board if
it shall deem such an adjustment to be necessary or appropriate to reflect any
stock dividend, stock split or share combination, or any recapitalization
(including, without limitation, the payment of an extraordinary dividend),
merger, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of shares, or other similar corporate change.




6.3  Delivery of Shares.  Any Shares to be delivered under this Plan may
consist, in whole or in part, of treasury shares or authorized but unissued
shares not reserved for any other purpose.




ARTICLE VII

TERMINATION, MODIFICATION AND AMENDMENT




The Board at any time may terminate or suspend the Plan, and from time to time
may amend or modify the Plan; provided that without the approval by a majority
of the votes cast at a meeting of stockholders at which a quorum representing a
majority of the Shares is present in person or by proxy, no amendment or
modification may (i) materially increase the benefits accruing to Eligible
Directors under the Plan, (ii) except as expressly provided in Section 6.2,
materially increase the number of Shares subject to the Plan, (iii) materially
modify the requirements for participation in the Plan, or (iv) make any other
amendment or modification that would require the approval of the stockholders of
the Company under applicable laws, rules or regulations.




ARTICLE VIII

GENERAL PROVISIONS




8.1  Requirements of Law.  The Plan, the obligations of the Company hereunder
and the compensation of Eligible Directors shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national or foreign securities exchanges as may be appropriate or required,
as determined by the Board. Notwithstanding any other provision of this Plan, no
Shares shall be issued if the Board determines that such payment or issuance
would result in a violation of applicable law, rule or regulation, including the
federal securities laws and any applicable state or foreign securities laws. The
Company shall not be obligated by virtue of any provision of the Plan to issue
Common Stock in violation of any such laws, rules, or regulations, and neither
the Company nor its directors or officers shall have any obligation or liability
to any person because of such non-issuance.




8.2  Listing of Shares.  If at any time the Board shall determine in its
discretion that the listing, registration or qualification of the Shares covered
by this Plan upon any national securities exchange or under any United States or
non-United States federal, state or other law, or the consent or approval of any
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the issuance of Shares under this Plan, no Shares will be
issued unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Board.




8.3  No Right to Remain as a Director.  This Plan shall not impose any
obligations on the Company to retain any Eligible Director as a director of the
Company nor shall it impose any obligation on the part of any Eligible Director
to remain in service to the Company.




8.4  No Rights as a Stockholder.  Except as provided in the Plan, neither an
Eligible Director nor any person or persons to whom such Eligible Director's
Shares shall have passed by will or by the laws of descent and distribution, as
the case may be, shall have any voting, dividend or other rights or privileges
as a stockholder of the Company with respect to any Shares unless and until a
certificate for Shares is issued in respect thereof.




8.5  Tax Withholding.  The Company shall have the power to withhold, or require
an Eligible Director to remit to the Company promptly upon notification of the
amount due, an amount determined by the Company to be sufficient to satisfy all
federal, state, local and foreign withholding tax requirements (if any) in
respect of the issuance of Shares and the Company may defer the issuance of
Shares until such requirements are satisfied. The Board may permit or require an
Eligible Director to satisfy his tax withholding obligation hereunder in such
other manner subject to such conditions, as the Board shall determine.




8.6  Beneficiary Designation.  Each Eligible Director under this Plan may from
time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Eligible
Director, shall be in a form prescribed by the Company, and will be effective
only when filed by the Eligible Director in writing with the Company during his
lifetime. In the absence of any such designation, benefits remaining unpaid at
the Eligible Director's death shall be paid to or exercised by the Eligible
Director's surviving spouse, if any, or otherwise to or by his estate.




8.7  Controlling Law.  This Plan shall be construed and enforced according to
the laws of the State of Delaware without regard to its conflicts of laws
principles.




8.8  Freedom of Action.  Subject to Article VII, nothing in the Plan shall be
construed as limiting or preventing the Company or any of its subsidiaries from
taking any action with respect to the operation or conduct of its business that
it deems appropriate or in its best interest.




8.9  Non-Exclusivity.  Subject to applicable laws, rules and regulations,
neither the adoption of the Plan by the Board nor the submission of the Plan to
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board to adopt such other compensatory arrangements for
directors of the Company as it may deem desirable.




8.10  Effective Date.  The Plan shall be effective upon its adoption by the
Board and approval by a majority of the votes cast at a meeting of stockholders
at which a quorum representing a majority of the Shares is present in person or
by proxy. The Plan shall continue in effect, unless sooner terminated pursuant
to Article VII, until the tenth anniversary of the date on which it is adopted
by the Board.




8.11  Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed for construction of the Plan.




8.12  Severability.  In the event that one or more provisions of this Plan shall
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein shall not be
affected thereby.










8.13  Savings Clause.  If any provision of the Plan does not comply with Section
16(b) of the Securities Exchange Act of 1934 and the rules and regulations
thereunder, such provision shall be deemed deleted from the Plan and the
remaining provisions of the Plan shall not be affected thereby.




8.14  Notices.  All notices and other communications required or permitted to be
given by an Eligible Director to the Company in connection with this Plan shall
be in writing and shall be deemed to have been given if delivered personally or
sent by certified or express mail, return receipt requested, postage prepaid, by
Federal Express, or by any recognized international equivalent of such delivery,
to Robert C. LaRose, Vice President, Chief Financial Officer and Secretary, at
13410 Sutton Park Drive South, Jacksonville, FL, 32224, or to such other person
or address as the Board may designate from time to time. All such notices and
communications shall be deemed to have been received on the date of delivery if
delivered personally or on the third business day after the mailing thereof.











